DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brashears et al [6575734].
With respect to claim 1, Brashears discloses: A premix blower assembly for a thermal transfer device comprising: a premix blower (16); a first air inlet (70) fluidly connected to the premix blower; a fuel inlet (30) fluidly connected to the premix blower; a second air inlet (18) fluidly connected to the premix blower, wherein the second air inlet comprises an adjustable opening (23) [see FIG 1, col 3, line 58-col 5, line 62]. The burner being a substantially closed system, the first air inlet and second air inlet, Thus, gaseous fuel enters the flow of high pressure air supplied to and within casing 36, flows downstream and is swirled by blades 42 with the air supplied venturi 38 for combustion downstream of the diffusion burner head 12.”.
{cl. 2} The premix blower assembly of claim 1, wherein the premix blower further comprises a venturi tube (38) configured to receive air from the first air inlet and fuel from the fuel inlet [see FIG 2].
{cl. 6} The premix blower assembly of claim 1, wherein the adjustable opening comprises one of a stopper, a valve, a shutter, or a baffle (23) [see FIG 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koegl et al [6547554], further in view of Brashears et al [6575734] and Missoum et al [20070051358].
With respect to claim 7, Koegl discloses: A water heating system comprising: a premix blower assembly comprising: a premix blower (3); a first air inlet (4) fluidly connected to the premix blower; a fuel inlet (4a) fluidly connected to the premix blower; and, a second air inlet (5) fluidly connected to the premix blower [see FIG, col 3, line 13-67], however does not disclose the adjustable opening or the heat exchanger configuration.
 Brashears makes up for the deficiency of an adjustable second opening by teaching a blower having a second air inlet (18) comprises an adjustable opening (23) [see FIG 1, col 3, line 58-col 5, line 62]. 
Missoum makes up for the heat exchange configuration by teaching a manifold (22) configured to receive a mixture of air and fuel from the premix blower assembly; a combustion chamber (upper portion of 22) fluidly connected to the manifold; a water inlet; a heat exchanger fluidly connected to the combustion chamber; a heat exchanger pipe (30) running through the heat exchanger comprising a heat exchange inlet fluidly connected to the water inlet (17); a hot water outlet (19) fluidly connected to a heat exchange outlet of the heat exchanger pipe; and an exhaust (30a) fluidly connected to the heat exchange [see FIG, paragraph 0011-0014].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Koegl with the teachings of Brashears and Missoum because Brashears provides an adjustable air opening to allow for controlled .
Claim 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koegl et al [6547554], further in view of Young et al [20160123584] and Missoum et al [20070051358].
With respect to claims 15, 16 and 19, Koegl discloses: An pre-mix combustion system comprising: a premix blower assembly comprising: a premix blower (3); a first air inlet (4) fluidly connected to the premix blower; a fuel inlet fluidly (4a) connected to the premix blower; and, a second air inlet (5) fluidly connected to the premix blower see FIG, col 3, line 13-67], however does not disclose the adjustable opening or the heat exchanger configuration.
Young makes up for these deficiencie by teaching wherein the second air inlet comprises an adjustable opening [paragraph 0008]; an air and fuel mixing chamber (11); a burner (16, 45) fluidly connected to the air and fuel mixing chamber [see FIG 1, paragraph 0010-0013]; 
Missoum teaches a heat exchanger (30) configured to receive heated gases from the burner and transfer heat from the heated gases through one or more heat exchanger tubes; and an exhaust (30a) fluidly connected to the heat exchanger.
{cl. 16} The premixed combustion system of claim 15, wherein the mixing chamber comprises a manifold (22 of Missoum).
{cl. 19} The premixed combustion system of claim 15, wherein the adjustable opening comprises a stopper, a valve, a shutter, or a baffle (17 of Young).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Koegel with teachings of Young and Missoum because Young provides an adjustable air opening to more efficiently control combustion parameters and Missoum because pairing a premix blower/burner with a heat exchanger is commonly known in the art.
Allowable Subject Matter
Claims 3-5, 8-14, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
5/7/2021